Citation Nr: 0922788	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-15 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for skin cancer, 
claimed as secondary to exposure to Agent Orange.

3.  Entitlement to service connection for hypothyroidism, 
claimed as secondary to exposure to Agent Orange.


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 through 
October 1969.  This period of active duty service included 
service in Vietnam from January 1967 through November 1967.  
He was awarded the Vietnam Campaign Medal and Vietnam Service 
Medal with one bronze service star for his service in 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.

The Veteran appeared and provided testimony at a Travel Board 
hearing that was held in April 2009 at the Seattle RO.  At 
that time, the Board agreed to hold the record in this appeal 
open for an additional 30 days in order that the Veteran 
might submit additional medical evidence.  In May 2009, 
additional evidence was mailed by the Veteran to the Seattle 
RO.  This evidence has been incorporated into the claims file 
and made a part of the record on appeal.

The Board notes that the Veteran filed a claim of service 
connection for Type 2 Diabetes in May 2009.  This matter is 
referred to the RO for full development and adjudication.

The issues of service connection for hypothyroidism and 
service connection for skin cancer, both being claimed as 
secondary to exposure to Agent Orange, is addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran has not received a diagnosis of PTSD or any other 
psychiatric disorder.



CONCLUSION OF LAW

The Veteran's claimed PTSD was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including malignant tumors 
such as basal cell carcinoma and other skin cancer, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era (beginning on January 9, 1962 and 
ending on May 7, 1975) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).

Insofar as the issue of the Veteran's entitlement to service 
connection for PTSD, the grant of service connection requires 
medical evidence showing a diagnosis of PTSD; a link between 
current symptoms and an in-service stressor that is 
established by medical evidence; and credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service), then the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the claimed stressor.  In such 
cases, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d) and (f); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the United States Court of Appeals 
for Veterans Claims (Court) held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by his unit when he was 
stationed in Vietnam, which, when viewed in he light most 
favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

II.  Entitlement to service connection for PTSD

The Board has first considered the question of whether the 
Veteran has received a medical diagnosis of PTSD.

The Veteran's service treatment records do not reflect any 
subjective complaints of any psychiatric symptoms, nor do 
they indicate any treatment for or diagnosis of PTSD or any 
other psychiatric disorders.  An October 1969 separation 
examination reveals that no psychiatric symptoms were 
reported by the Veteran.  A clinical psychiatric examination 
performed at that time did not reveal any abnormalities.  
Similarly, post-service treatment records which reflect 
treatment for various ailments from April 2002 through April 
2009 do not indicate any psychiatric treatment or a diagnosis 
of PTSD or other psychiatric disorders.

The Board has considered lay statements expressed by the 
Veteran in his May 2005 PTSD questionnaire; VA Forms 21-4138 
from May 2005, April and June of 2006 and May 2009; and his 
April 2009 Travel Board hearing.  In general, the Veteran's 
statements assert various stressor events which reportedly 
occurred during his service in Vietnam.  Although the 
Veteran's May 2005 VA Form 21-4138 from May 2005 contains 
various reported symptoms, it does not indicate that he has 
received a diagnosis of PTSD or other psychiatric disorders.  
At his April 2009 Travel Board hearing, the Veteran testified 
that he has not received medical treatment for his claimed 
PTSD.  At his request, the record was held open for an 
additional 30 days to permit him an opportunity to submit 
additional evidence in support of his claims.  Additional 
medical evidence was submitted which consisted of treatment 
records from:  Dr. James L. Mack from October 1982; pathology 
consultation report from March 2002; Peace Health Medical 
Group from February 2002 through March 2002 and April 2009; 
and Dr. Byron Hanson from April 2009.  These records do not, 
however, reflect a diagnosis of PTSD or other psychiatric 
disorder.  In an accompanying May 2009 VA Form 21-4138, the 
Veteran stated that he did not have any additional evidence 
to submit regarding his claimed PTSD.

Even if the Veteran's lay assertions and Travel Board hearing 
testimony could be read as claiming continuity of 
symptomatology since service, such a history is substantially 
rebutted by the complete absence of treatment for this 
disorder either in service or soon thereafter.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has consistently held that service connection 
may not be predicated upon lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the Veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnosis and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Given the current record on appeal and in view of the 
foregoing, the Board is therefore fully satisfied that the 
Veteran has not received a diagnosis of current and chronic 
PTSD.  In the absence of such a diagnosis, the preponderance 
of the evidence is against the Veteran's claim, and the claim 
must be denied.

In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for PTSD in an April 2005 
notification letter.  Insofar as the Veteran's claim of 
service connection for PTSD, any deficiencies of notification 
that a disability rating and an effective date for the award 
of benefits are assigned in cases where service connection is 
warranted are not prejudicial, as the Veteran's claim is 
being denied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service personnel records and service 
treatment records have been obtained.

The Board notes that the Veteran has not undergone a VA 
psychiatric examination to assess the nature and etiology of 
his claimed PTSD.  Under 38 U.S.C.A. § 5103A(d), a VA medical 
examination is to be afforded a veteran where such an 
examination "is necessary to make a decision on the claim."  
A VA examination is "necessary" where the evidence, taking 
into consideration all information and lay or medical 
evidence:  (1) contains competent evidence that the veteran 
has a current disability, or persistent or recurrent symptoms 
of disability; and (2) indicates that the disability or 
symptoms may be associated with the veteran's active 
military, naval, or air service; and (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  As set forth fully above, the evidence fails to 
establish a current diagnosis of PTSD, nor does it contain 
competent medical evidence associating any diagnosed PTSD or 
other psychiatric disorder to his active duty service.  Under 
the circumstances, there is no reasonable possibility that a 
VA examination would result in findings favorable to the 
Veteran, and a VA examination is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.



ORDER

Service connection for PTSD, is denied.


REMAND

The Veteran's service personnel records reflect that he 
served in Chu Lai, Vietnam from January 1967 through November 
1967.  At his April 2009 Travel Board hearing, the Veteran 
testified that, during his service in Vietnam, he served as a 
line mechanic and worked with aircraft that carried and 
sprayed Agent Orange and other herbicides. Upon review of the 
record on appeal, the Board finds that there is no 
affirmative evidence establishing that the Veteran was not 
exposed to herbicide agents during his service in Vietnam.  
As such, he is presumed to have been exposed to herbicide 
agents during service.  38 U.S.C.A. § 3.307(a)(6)(iii).

At the Veteran's April 2009 Travel Board hearing, he offered 
testimony that he was initially diagnosed with basal cell 
carcinoma in 1999 by Dr. James Crider.

In an April 2009 statement, Dr. Crider stated that the 
Veteran has treated with him for hypothyroidism for the past 
ten years.  Dr. Crider stated that this disorder has 
progressively worsened and has required thyroid hormone 
replacement treatments.  He opined that the Veteran's 
diagnosed hypothyroidism was linked with exposure to Agent 
Orange.

The claims file reflects that the Veteran's treatment records 
from Dr. James Crider of the Peace Health Medical Group were 
requested by the RO in June 2005.  Pursuant to that request, 
records pertaining to treatment of the Veteran from April 
2002 through April 2005 were obtained.  Given that the 
recently provided April 2009 letter from Dr. Crider indicated 
that he has treated the Veteran for the past ten years (since 
1999) and the Veteran's testimony that he was first diagnosed 
with basal cell carcinoma by Dr. Crider in 1999, efforts 
should be made to obtain the Veteran's treatment records from 
1999 through April 2002 and from April 2005 through the 
present.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  
Given the April 2009 private opinion of Dr. Crider, that the 
Veteran's diagnosed hypothyroidism is linked with exposure to 
Agent Orange, a VA examination should also be performed to 
assess the nature and etiology of the Veteran's 
hypothyroidism.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
Veteran's claims of service connection 
for hypothyroidism and skin cancer, both 
claimed as secondary to exposure to Agent 
Orange.  This letter must inform the 
Veteran about the information and 
evidence that is necessary to 
substantiate that claim and must also 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.  

The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file, including 
treatment records of Dr. James Crider of 
Peace Health Medical Group for the 
periods from 1999 through April 2002 and 
from April 2005 through the present, 
should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the Veteran's claimed 
hypothyroidism.  The Veteran's claims 
file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
hypothyroidism.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed 
hypothyroidism is etiologically related 
to the Veteran's period of active service 
and in-service exposure to Agent Orange 
or other herbicide agents.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the Veteran's claims of 
entitlement to service connection for 
hypothyroidism and skin cancer, both 
claimed as secondary to exposure to Agent 
Orange, should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.
Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


